DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         FIOR RODRIGUEZ,
                             Appellant,

                                    v.

  UNIVERSAL PROPERTY AND CASUALTY INSURANCE COMPANY,
                        Appellee.

                              No. 4D20-1352

                              [May 13, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; William W. Haury, Jr., Judge; L.T. Case No. CACE18-
001866.

  Frantz C. Nelson of Font & Nelson, PLLC, Fort Lauderdale, for
appellant.

  Elizabeth K. Russo and Paulo R. Lima of Russo Appellate Firm, P.A.,
Miami, and Steven J. Chackman of Bernstein, Chackman, Liss,
Hollywood, for appellee.

PER CURIAM.

  Affirmed.

GROSS, GERBER, and KLINGENSMITH, JJ., concur.


                          *          *          *

  Not final until disposition of timely filed motion for rehearing.